Title: Presidential Proclamation, 3 May 1811 (Abstract)
From: Madison, James
To: 


3 May 1811. Declares, under the terms of the 30 Apr. 1810 act providing for the sale of certain lands in the Indiana Territory, that the tract of land to which the Indian title was extinguished under the 1809 Treaty of Fort Wayne and which adjoins the boundary line established by the Treaty of Greenville and was made part of the district of Cincinnati, “with the exception of such [lands] as are reserved by law,” shall be sold at Cincinnati on the third Monday in October 1811.
 